Citation Nr: 1438905	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for post operative herniated intervertebral disc syndrome with degenerative disc disease of the L-4, L-5 level, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2011, the Board remanded the issue of entitlement to an increased rating for a back disability for further development and referred the issue of TDIU to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Board remanded the claim for an increased rating for the Veteran's back disability to obtain VA treatment records and a VA examination.  VA treatment records dated from February 2009 to March 2012 were associated with the claims file.  Although a VA examination was obtained in January 2012, the Board finds it inadequate upon which to base a determination.  Specifically, in response to the question as to whether the Veteran's back disability impacted his ability to work, the "no" box was checked with no explanation provided.  However, the Board observes that the Veteran specifically contended during his September 2009 hearing that he retired earlier than anticipated, at least in part, due to his back disability.  

Moreover, during his hearing the Veteran stated that he would no longer be able to perform his former job of driving a "semi" because of his back disability.  (Transcript at p. 14.)  The Board initially referred the claim for TDIU to the RO to address in the first instance.  However, because the Veteran is only service-connected for a back disability, and because he is claiming that he cannot work due to his only service-connected disability, the Board will take jurisdiction of the TDIU claim as well.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.)  Accordingly, because there is not a current evaluation of record that assesses the impact the Veteran's service-connected back disability has on his ability to secure or follow a substantially gainful occupation, a remand is necessary for a VA opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from March 2012 to the present.

2.  Send a letter to the Veteran and his representative that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence. 

3.  After proper notification to the Veteran, the RO should develop the issue of entitlement to a TDIU, to include obtaining additional information as to the Veteran's employment history, if deemed necessary.

4.  After the development in 1-3 has been undertaken, obtain a VA opinion as to whether it is at least as likely as not that his service-connected back disability, alone, precludes him from engaging in or maintaining substantially gainful employment consistent with his education and occupational experience.  The opinion must be provided without consideration of the Veteran's age.  The existence or degree of nonservice-connected disabilities should be disregarded when considering whether the service-connected back disability can be said to render the Veteran unemployable.

5.  Thereafter, if in order pursuant to 38 C.F.R. § 4.16(b), refer the claim for TDIU to the Director, Compensation and Pension Service.

6.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



